WARNER, J.,
concurs specially.
I concur and would simply note that the trial court’s order found that all interested parties had not joined in the settlement, requiring its disapproval. The statute authorizes approval of a settlement between “affected” parties. Further, the statute also provides that the personal representative must abide by the settlement agreement “subject to his obligation to ... carry out the responsibilities of his office for the benefit of any beneficiaries of the estate who are not parties to the agreement.” Section 733.815, Fla.Stat. (1989). Thus, the statute itself contemplates the full protection of non-joining beneficiaries.